Denied and Opinion Filed April 2, 2019




                                         S In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-19-00200-CV

                          IN RE LE-VEL BRANDS, LLC, Relator

                Original Proceeding from the 380th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 380-06772-2018

                           MEMORANDUM OPINION
                 Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                 Opinion by Justice Whitehill
       In this original proceeding, relator complains of the trial court’s February 14, 2019

temporary restraining order. The temporary restraining order was dissolved and replaced by a

temporary injunction signed on March 21, 2019. No live controversy remains between the parties

as to the temporary restraining order.   Accordingly, we deny relator’s petition for writ of

mandamus as moot.




                                                /Bill Whitehill/
                                                BILL WHITEHILL
                                                JUSTICE


190200F.P05